Citation Nr: 1030378	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for VA death pension 
benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and his nephew


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had service as a Philippine Scout from July 1943 to 
July 1946.  The appellant seeks benefits as his surviving son.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 RO decision that, in pertinent 
part, determined that the appellant was not eligible for VA death 
pension benefits.  In April 2010, the appellant testified at a 
Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not possess the requisite service to qualify for 
VA death pension benefits for his surviving son.  


CONCLUSION OF LAW

The appellant is not eligible for VA death pension benefits.  38 
U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1542 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.57, 3.203 (2009).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered whether the Veterans Claims Assistance 
Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002), is applicable to this claim.  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this case.  
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 
(June 2004), 69 Fed. Reg. 59989 (2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the claimed 
benefit).  Accordingly, there is no further need to discuss the 
VCAA duties.  The Board finds no prejudice toward the appellant 
in proceeding with the adjudication of his claim.  

Analysis

Dependency and indemnity compensation and death pension benefits 
may be paid to the surviving child of a Veteran under certain 
circumstances.  

VA shall pay pension for non-service-connected disability or 
death to the surviving child of each veteran of a period of war 
who met the service requirements prescribed in section 1521(j) of 
this title, or who at the time of death was receiving (or 
entitled to receive) compensation or retirement pay for a 
service- connected disability.  38 U.S.C.A. § 1542.  

For VA purposes, a "child of the veteran" is defined as an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years, a stepchild who acquired that 
status before the age of 18 years and who is a member of the 
veteran's household or was a member of the veteran's household at 
the time of the veteran's death, or an illegitimate child; and 
(i) who is under the age of 18 years; or (ii) who, before 
reaching the age of 18 years, became permanently incapable of 
self-support; or (iii) who, after reaching the age of 18 years 
and until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of instruction 
at an approved educational institution.  38 C.F.R. § 3.57(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 U.S.C.A. §§ 
101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and 
regulations provide that certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits. 38 C.F.R. § 3.7.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or died 
from an injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Title 38 of the United States Code authorizes the Secretary of VA 
(Secretary) to prescribe the nature of proof necessary to 
establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 
501(a)(1) (West 2002).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits based 
on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine Commonwealth 
Army (and thus veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  See 38 
C.F.R. § 3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Thus, if the United States service department refuses to verify 
the claimed service, the applicant's only recourse lies within 
the relevant service department, not with VA.  Soria, 118 F. 3d 
at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE 
(U.S. Armed Forces, Far East), including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have been in 
active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to VA non-
service-connected death pension benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

The appellant claims that the Veteran had service in the United 
States Army and that he is entitled to VA death pension benefits.  
The appellant specifically alleges that the Veteran served in the 
United States Army, under the 14th Infantry, Troop C, 26th 
Calvary, from July 1943 to July 1946.  

The Board notes that the appellant was born in January 1944 and 
that, therefore, he is over 66 years old.  The appellant 
essentially contends that his has been blind since birth and that 
he was permanently incapable of self support prior to becoming 18 
years old.  

A December 2006 medical certificate from the Republic of the 
Philippines, Apayao Provincial Hospital, indicated that the 
appellant had blindness in both eyes.  It was noted that the 
appellant had no light perception in both eyes.  A January 2008 
medical certificate from the same facility reported that the 
appellant had blindness in both eyes.  

A December 2006 certification from the Republic of the 
Philippines, Department of Education, reported that based on 
school records, the appellant never attended school due to his 
blindness since birth.  

In a December 2006 joint statement, two laypersons who were 
friends of the Veteran indicated that they knew for a fact that 
the appellant was blind at birth and that his blindness had 
continued since that time.  They stated that the appellant had 
never gone to school, and that he could not write and read 
because of his blindness.  

The Board observes that given the appellant's statements that he 
has been blind since birth, as well as the documentation noted 
above, the Board will address the appellant's claim, for the 
limited purposes of this decision, as though he became 
permanently incapable of self-support prior to becoming 18 years 
old, and, therefore, may qualify as a surviving child.  See 38 
C.F.R. § 3.57(a).  

A June 1946 Headquarters Replacement and Disposition Command, 
Extract, apparently indicated that individuals, including the 
Veteran, who were unassigned to the Philippine Scouts, were 
transferred unassigned to the 1st Platoon, A Battery, 743rd AAA 
Gun Battalion, for discharge in the Philippine Islands under 
current readjustment regulations.  

A January 1954 Department of the Army, Official Roster of 
Individuals Determined to have Acquired Army of the United States 
Status through Service with the 14th Infantry (Philippine Army), 
did not list the Veteran.  

The Veteran died in August 1991.  The death certificate lists the 
immediate cause of death as cardio-pulmonary arrest, with an 
antecedent cause of death listed as sepsis secondary to hospital 
acquired pneumonia.  An underlying cause of death was listed as a 
cerebrovascular accident, old and recurrent.  

An April 1992 response from the National Personnel Records Center 
(NPRC) indicated that the Veteran had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

A February 2008 response from the NPRC also reported that the 
Veteran had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of the 
United States Armed Forces.  

In February 2008, the RO requested that the NPRC verify if the 
Veteran served with the Army of the United States.  In a July 
2008 response, the NPRC indicated that the record needed to 
respond to such request was fire-related.  The NPRC reported that 
no separation documents were available from which to verify Army 
active duty dates and character of discharge.  It was noted that 
the information furnished was obtained from alternative sources.  
The NRPC noted that the Veteran served from July 1943 to July 
1946, and that his character of discharge was honorable.  

A November 2008 Certification of Military Service indicated that 
the Veteran had service with the Philipine Scouts from July 1943 
to July 1946.  

A February 2009 response from the NPRC indicated that to their 
knowledge Army of the United States status was not reacquired by 
the Veteran.  The NPRC reported that they had no official records 
confirming that the Veteran had Army of the United States status.  

The Board observes that the NPRC has repeatedly indicated that 
the Veteran had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  A November 2008 
Certification of Military service indicates that the Veteran had 
service as a Philippine Scout from July 1943 to July 1946.  The 
Veteran had no other verified service.  The VA is bound by the 
service department's certification as to the Veteran's military 
service.  See Duro v. Derwinski, 2 Vet.App. 530 (1992).  While 
service as a Philippine Scout during this period rendered the 
Veteran eligible for compensation benefits based upon that 
service, service as a Philippine Scout did not render him 
eligible for pension benefits.  38 C.F.R. § 3.40(b), (c), and 
(d).  

Persons with service in the Philippine Scouts shall not be deemed 
to have been in active military service with the Armed Forces of 
the United States for the purpose of establishing entitlement to 
VA nonservice-connected death pension benefits.  38 U.S.C.A. § 
107; 38 C.F.R. § 3.40.  Therefore, the Board finds that the 
appellant is not eligible for VA death pension benefits.  

This is a case where the law is dispositive.  Basic eligibility 
for death pension benefits is precluded based on the service of 
appellant's deceased father.  Therefore, the Board must deny the 
appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appellant is not eligible for VA death pension benefits, and 
the claim is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


